DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 01/05/2022 responsive to the Office Action filed 10/20/2021 has been entered. Claim 32 has been amended. Claims 16-31 and 33-35 have been newly canceled. New claims 36-49 have been added. Claims 32 and 36-49 are pending in this application.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered. 

Response to Arguments

Applicant’s arguments, see Amendments pages 8-11 filed 01/05/2022, with respect to the rejection of claim 32 under 103 which are directed at the amendments have been fully considered. Since the claim 32 has been amended, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Thiel et al. (US 2012/0218535- of record) in view of Yasukochi (US 2012/0295075) and Liebel et al. (US 2010/0027109- of record).

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/22/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 32-40, 43, 46, 47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Thiel et al. (US 2012/0218535- of record) in view of Yasukochi (US 2012/0295075) and Liebel et al. (US 2010/0027109- of record).

With respect to claims 32 and 46, Thiel teaches a method for producing a three-dimensional structure by means of laser lithography using microscope objective 
the device including at least the following: a laser beam source (“a light source, a pulsed laser”) for emitting a writing beam (“light beam 4”), a substrate (“1”) for receiving lithographic fluid (“a liquid, photosensitive substance 2”), an objective lens (“3”) (Pa [0035] and Fig. 1) for forming a focus region of the writing beam in the lithographic fluid (“A light source (not shown), here a pulsed laser in the near-infrared range, is projected via an optic display system, for example a microscope, comprising an objective lens 3 in the photosensitive substance 2, here indicated by a light beam 4, and focused in a focus 5 in an image level 8, in order to cause in the area of the focus 5 the change of the properties of the photosensitive substance 2.”, Pa [0035]), and the method comprising:
providing a lithographic fluid which is coordinated with the laser beam source such that the solidification takes place only in the focus region and by utilizing a multi-photon process; applying a volume of lithographic fluid (“The objective lens 3 is an immersion objective lens… When in this configuration the objective lens is adjusted to the diffraction index of the photo resist 2”, Pa [0036]; “The change of the properties of 
introducing the writing beam into the volume of lithographic fluid through the objective lens and causing local solidification of the lithographic fluid in the focus region by means of a multi-photon process for writing the three-dimensional structure (“A light source (not shown), here a pulsed laser in the near-infrared range, is projected via an optic display system, for example a microscope, comprising an objective lens 3 in the photosensitive substance 2, here indicated by a light beam 4, and focused in a focus 5 in an image level 8, in order to cause in the area of the focus 5 the change of the properties of the photosensitive substance 2.”, Pa [0035]).
Thiel teaches creating one, two, and three-dimensional structures in a writing area inside the photosensitive substance (Pa [0018]), but is silent to moving the objective lens away from the substrate surface and continuously replenishing lithographic fluid.
In the same field of endeavor, stereolithography, Yasukochi teaches that a three-dimensional modeling apparatus includes a stage, a regulating body, a supply nozzle, a movement mechanism, and an irradiation unit (Pa [0009]), the supply nozzle is configured to supply a material to be cured by energy of an energy beam to a slit region between the stage and the linear region of the regulating body (Pa [0010] and [0011]), the regulating body is arranged so that the linear region of the regulating body comes closest to the stage, and hence the material is irradiated with the energy beam and cured in the slit region or a region in a vicinity of the slit region, the regulating body is arranged so that the linear region of the regulating body comes closest to the stage, and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Thiel with the teachings of Yasukochi such that the one would incorporate the supply nozzle and the movement mechanism into Thiel’s method in order to relatively move the objective lens and the substrate (stage) to form a slit region, apply the lithographic fluid into the slit region, after irradiating and curing the material in the slit region move the objective lens away from the substrate surface to cleanly peel off the cured layer from the objective lens, and repeat these steps to produce a 3D model by stacking multiple cured layers. 

Thiel in view of Yasukochi teaches the objective lens (“3”) (Tiel: Fig. 1) and the supply nozzle (“16”) (Yasukochi: Pa [0010] and [0011]) separately, but does not specifically teach that the objective lens includes at least an objective-lens housing and an exit lens, and a dispenser attachment includes at least a dispenser housing which is designed to be placed onto the objective lens such that a fluid space is formed between the objective-lens housing and dispenser housing and that an output gap is formed between the dispenser housing and the exit lens, and a fluid access into the fluid space, 
In the same field of endeavor, immersion objective, Liebel teaches that the apparatus is for a sufficiently and good supply of immersion medium (Pa [0024]), and the objective includes inner lenses 2 and outer lens (“exit lens”) 3 arranged inside an objective body 4 (Pa [0094]), a delivery device serving to deliver immersion liquid 7 into the region between specimen slide 1 and outer lens 3 encompasses a cap 8 that surrounds objective body 4 and is open in the region of outer lens 3, cap 8 forms, toward outer lens 3, a gap 9 that is embodied as an annular gap, immersion liquid 7 emerges from cap 8 through gap 9 (Pa [0096]), and delivery device encompasses at least one connector 10, embodied in cap 8, which serves to deliver and remove immersion liquid 7 (Pa [0097]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Thiel in view of Yasukochi with the teachings of Liebel such that the one would substitute Liebel’s outer structures of the exit lens for Yasukochi’s supply nozzle and improve Thiel’s objective lens by incorporating Liebel’s outer structures of the exit lens, i.e., objective body 4, a cap 8, a gap 9, at least one connector 10, and a delivery device, so as to supply the lithographic fluid into the fluid space (the region between the objective body 4 and the cap 8) through the fluid access (“connector 10”), and apply a volume of lithographic fluid through the output gap (“gap 9”) for the purpose of a sufficient and good supply of the lithographic fluid in the slit region.

With respect to claim 36, Thiel as applied to claim 32 above teaches that the applying step is carried out such that the lithographic fluid remains in contact with the exit lens and the writing beam is introduced into the lithographic fluid while the lithographic fluid is in contact with the exit lens (“The light beam 4 is emitted from a surface 6 of an objective lens 3, with according to the invention this surface 6 being immersed in the photosensitive substance 2”, Pa [0035]).

With respect to claim 37, Thiel as applied to claim 32 above teaches that the applying step is carried out such that the lithographic fluid remains in contact both with the substrate and with the exit lens (“A liquid, photosensitive substance 2 is located on a substrate 1… The light beam 4 is emitted from a surface 6 of an objective lens 3, with according to the invention this surface 6 being immersed in the photosensitive substance 2”, Pa [0035] and Fig. 1).

With respect to claim 38, Thiel as applied to claim 32 above further teaches that a first lithographic fluid is provided, is supplied into the fluid space through the fluid access and a first volume of the first lithographic fluid is applied through the output gap, and after that a second lithographic fluid is provided, is supplied into the fluid space through the fluid access and a second volume of the second lithographic fluid is applied through the output gap (“two connectors, for the introduction and/or discharge of the same immersion medium or of different immersion media, are provided on one cap, so 

With respect to claim 39, Thiel as applied to claim 38 above further teaches that the first lithographic fluid and the second lithographic fluid are different materials having different material properties (“two connectors, for the introduction and/or discharge of … different immersion media, are provided on one cap, so that, for example, alternate delivery of different immersion liquids can occur”, Pa [0036]).

With respect to claim 40, even though Thiel as applied to claim 38 above does not specifically teach that after applying the first lithographic fluid and before applying the second lithographic fluid, at least one step of introducing the writing beam into the volume of first lithographic fluid and locally solidifying the first lithographic fluid is carried out, since Thiel teaches a layered construction of the three-dimensional structure (Pa [0022]), one would have found it obvious to apply a first volume of the first lithographic fluid through the output gap, introduce the writing beam into the volume of first lithographic fluid, locally solidify the first lithographic fluid and then apply a second volume of the second lithographic fluid through the output gap for the purpose of a layered construction of the three-dimensional structure using different materials.

With respect to claim 43, Liebel as applied in the combination regarding claim 32 above further teaches that providing and supplying pressurized gas into the fluid space through the fluid access or through an additional access to the fluid space (“the 

With respect to claim 47, Liebel as applied in the combination regarding claim 32 above further teaches that the dispenser housing is designed such that the output gap is an annular gap (“9”) around the exit lens (“3”), the annular gap being delimited by a peripheral edge of the dispenser housing such that the exit lens projects beyond the dispenser housing (Figs. 5a-8a).

With respect to claim 49, Liebel as applied in the combination regarding claim 32 above further teaches that the dispenser housing comprises at least one additional access into the fluid space, the additional access being designed for supplying fluids or light into the fluid space (“one of the connectors can likewise be connected via a line, in particular via a hose, to a reservoir containing a flushing/ cleaning liquid. It is additionally advantageous if the cap can be supplied, in accordance with requirements, on the one hand with immersion liquid and on the other hand with a flushing/cleaning liquid”, Pa [0038]).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Thiel et al. (US 2012/0218535- of record) in view of Yasukochi (US 2012/0295075) and Liebel et al. (US 2010/0027109- of record) as applied to claim 38 above, and further in view of Goodman et al. (US 6,713,772-of record).

With respect to claim 41, Thiel as applied to claim 32 above further teaches that the first lithographic fluid and the second lithographic fluid are applied, but the combination as applied to claim 38 above does not specifically teach that the first lithographic fluid is first applied and then the second lithographic fluid is applied, and then the first lithographic fluid and the second lithographic fluid are mixed.
In the same field of endeavor, methods of forming nanoscale structures using multi-photon excitation, Goodman teaches that the optical element is coupled with a multiple-barrel pipette (Fig. 4), and a bundled micropipette is used to deliver multiple agents simultaneously or sequentially (Co 8 li 58-Co 9 li 3). Goodman further teaches that objects comprising multiple materials may also be fabricated, by changing the precursors sequentially, and alternatively, precursors with different wavelength sensitivity may be used in conjunction with a variable wavelength laser or multiple lasers, and changing the wavelength allows selective fabrication of two or more components at the same time (Co 11 li 66-Co 12 li 5). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method with the teachings of Goodman such that the one would provide multiple lithographic fluids simultaneously (it would inherently result in mixing the fluids) and perform selective fabrication of two or more components at the same time in order to fabricate a 3D object comprising multiple materials.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Thiel et al. (US 2012/0218535- of record) in view of Yasukochi (US 2012/0295075) and Liebel et al. (US 2010/0027109- of record) as applied to claim 32 above, and further in view of Holmes et al. (US 2006/0103818-of record).

With respect to claim 42, Thiel as applied to claim 32 above further teaches development process to expose the written three-dimensional structure after the step of introducing the writing beam and locally solidifying the lithographic fluid (“points or areas of the photosensitive substance modified by photon absorption can subsequently be released or removed by a selective development process.”, Pa [0027]), but is silent to providing a developer fluid for exposing and/or curing the written three-dimensional structure, supplying the developer fluid into the fluid space through the fluid access; and applying a volume of developer fluid through the output gap.
In the same field of endeavor, immersion lithography system, Holmes teaches that photoresist developer is supplied to the innermost of the two “cleaning” grooves or a central opening instead of a cleaning fluid in order to develop the latent image formed in the photoresist layer by the exposure process and a rinse solvent may be supplied to the “cleaning” grooves to rinse away the developer and dissolved photoresist (Pa [0056]-[0057]).
Since Liebel further teaches providing a flushing/cleaning liquid, supplying the flushing/cleaning liquid into the fluid space through the fluid access, and applying flushing/cleaning liquid through the output gap (“one of the connectors can likewise be , it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method with the teachings of Holmes such that the one would provide and apply the photoresist developer through the fluid access, the fluid space, and the output gap instead of a flushing/cleaning liquid in order to develop the latent image formed in the 3D product by the exposure process and then supply the flushing/cleaning liquid to rinse away the developer and dissolved photoresist.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Thiel et al. (US 2012/0218535- of record) in view of Yasukochi (US 2012/0295075) and Liebel et al. (US 2010/0027109- of record) as applied to claim 32 above, and further in view of Kaneko et al. (US 2011/0128516-of record).

With respect to claim 44, Liebel as applied in the combination regarding claim 32 above further teaches providing cleaning fluid; supplying the cleaning fluid into the fluid space through the fluid access or through an additional access to the fluid space; and ejecting cleaning fluid through the output gap (“one of the connectors can likewise be connected via a line, in particular via a hose, to a reservoir containing a flushing/ cleaning liquid. It is additionally advantageous if the cap can be supplied, in accordance with requirements, on the one hand with immersion liquid and on the other hand with a 
In the same field of endeavor, lithographic apparatus, Kaneko teaches that a fluid for dissolving photo resist is useful for removing contaminants from the photo resist layer of a substrate when the inner surface of the liquid supply or extraction line is resistant to corrosion by a fluid for dissolving photo resist by using a corrosion-resistant flexible polymer material (Pa [0137]-[0139]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method with the teachings of Kaneko such that the one would provide Kaneko’s cleaning fluid for dissolving photo resist in order to remove contaminants from photo resist on the objective lens, and provide a corrosion-resistant flexible polymer material in the surface of fluid space for the purpose of being compatible with the cleaning liquid.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Thiel et al. (US 2012/0218535- of record) in view of Yasukochi (US 2012/0295075) and Liebel et al. (US 2010/0027109- of record) as applied to claim 32 above, and further in view of De Jong (US 2009/0190105-of record).

With respect to claim 45, Liebel as applied in the combination regarding claim 32 above further teaches cleaning process by supplying a flushing/cleaning liquid through the fluid space, the fluid access, and the output gap (“one of the connectors can likewise be connected via a line, in particular via a hose, to a reservoir containing a 
In the same field of endeavor, an immersion lithographic apparatus, De Jong teaches that since some cleaning fluids may have problems such as a risk of damage to component surfaces, leaving deposits or staining, long time and more rinsing needed to remove the deposits, and difficulty of removing an organic cleaning solvent by rinsing with water (Pa [0060]), an ultraviolet (UV) radiation is used to activate certain cleaning fluids, such as hydrogen peroxide and ozone to obtain additional cleaning effect and/or oxidising properties (Pa [0062]). De Jong further teaches that ultraviolet radiation produced by the remote ultraviolet radiation source 110 can be transported to an outlet 120, at the outlet 120, the ultraviolet radiation is used in a cleaning process, the ultraviolet radiation is guided to the outlet 120 via a radiation guide member 100, for example an optical waveguide configured to guide, along its length, radiation for use in a cleaning operation, and ultraviolet radiation is used in conjunction with a cleaning fluid in a cleaning process (Pa [0014], [0065], [0066] and [0070]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method with the teachings of De Jong so that the one would substitute De Jong’s cleaning fluid for Liebel’s flushing/ cleaning liquid and provide the ultraviolet radiation source and the optical waveguide member in the passageway of the cleaning fluid in order to reduce the problems recited by De Jong and obtain additional cleaning effect and/or oxidising properties.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Thiel et al. (US 2012/0218535- of record) in view of Yasukochi (US 2012/0295075) and Liebel et al. (US 2010/0027109- of record) as applied to claim 32 above, and further in view of Houbertz et al. (US 2017/0282453-of record).

With respect to claim 48, Liebel as applied in the combination regarding claim 32 above further teaches that the dispenser housing has an inner wall (the surface of wall of the object body 4) and an outer wall (the wall of the cap 8) surrounding the inner wall (Fig. 1), but does not specifically teach that the inner wall faces the objective-lens housing, the fluid space is formed between the inner wall and the outer wall, and the inner wall has a transmission window that is made of a fluid-tight and optically transparent material and faces the exit lens, the output gap being formed between the transmission window and the outer wall.
In the same field of endeavor, device for creating 3D structures, Houbertz teaches that the focusing optical system is impermeable to the material to be consolidated and arranged immersible in the material container in such a way that the beam exit surface of the focusing optical system itself creates the optically defined interface (Pa [0011]) and the focusing optical system 3 comprises a case 14 with a beam output area 13 and with the immersion of the focusing optical system 3, the beam output area 13 forms a defined interface with the material to be consolidated 6, thus enabling a defined and accurate introduction of the laser beam into the material to be consolidated 6 (Pa [0078]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742